         Case 1:19-cr-00251-LM Document 90 Filed 02/09/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

THE UNITED STATES OF AMERICA

                  v.                                          No. 19-cr-00251-LM

JOHNATHON IRISH

                       MOTION TO CONTINUE SENTENCING HEARING

         The defense respectfully requests that the sentencing hearing scheduled for

February 18, 2021 be continued to April 1, 2021 or a later date, for the reasons set forth

below.

         Johnathon Irish was convicted after a jury trial of being a prohibited person in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). His sentencing hearing has

been delayed several times and is currently scheduled for February 18, 2021. Mr. Irish

has been held in custody at the Merrimack County House of Corrections since his arrest.

He will remain there during any continued delay prior to sentencing.

         On Wednesday, February 3, 2021, the court’s case manager notified the defense

and government that the court intended to reschedule the February 18, 2021 sentencing

hearing because of the pandemic infection rates, the slow process of vaccination, and the

rise of variant strains of the coronavirus. The government responded that it would be

amenable to a video sentencing hearing if the defendant consents. The defense responded

that Mr. Irish does not consent to a video hearing, maintaining his prior request for an in-

person hearing, but that the defense has no objection to rescheduling the hearing to

March or later.

         On Friday, February 5, 2021, the court’s case manager notified the parties that the

court may proceed with the hearing on February 18, 2021, after all, notwithstanding the


                                              1
       Case 1:19-cr-00251-LM Document 90 Filed 02/09/21 Page 2 of 5




previously noted concerns, but that the court would also be able to hold the hearing on

April 1, 2021. The government responded that it preferred to hold the hearing on

February 18, 2021, as scheduled, if possible. The defense responded that Mr. Irish had

concerns with going forward on February 18, 2021, but that April 1, 2021 would be

acceptable. The court’s case manager wrote to the parties on the afternoon of Friday,

February 5, 2021, that the hearing would remain scheduled for February 18, 2021, but

that if a party wanted to reschedule the hearing it should file a motion to continue, which

the court would consider, after allowing for any response or objection.

       The defense seeks to reschedule the sentencing hearing to April 1, 2021, or a later

date, as was contemplated last week, for the following reasons.

       First, there is good reason to believe that Mr. Irish and other participants may be

at risk to exposure to the virus if the in-person hearing is held on February 18th. While

progress is being made, the virus is simply not contained and under control at this time.

Federal and state governments are actively seeking to contain and diminish the virus

through vaccines and other measures. There are good reasons to believe that these efforts

will be successful in the near future, even if there are temporary setbacks or delays, but

we are not there yet. What is certain right now is that there is a significant risk of

exposure and that it will be avoided if the sentencing hearing is rescheduled.

       Second, the government is not prejudiced in any way by rescheduling the

sentencing hearing. Mr. Irish is in custody and will remain in custody. To the extent the

government seeks to punish him and protect the public, those goals are being served right

now by his continued incarceration. In addition, the government agreed to continue the

sentencing hearing previously, implicitly recognizing that it is not disadvantaged by a



                                               2
       Case 1:19-cr-00251-LM Document 90 Filed 02/09/21 Page 3 of 5




delay. The government simply cannot show any harm to its presentation at sentencing,

any risk the community, or any other prejudice that would result from rescheduling the

hearing from February 18th to April 1st.

       Third, Mr. Irish does have legitimate health concerns arising from conditions

which may increase his risk of severe illness. According to Mr. Irish and his mother, he

was diagnosed with cough-variant asthma at age 4 at Boston Children’s Hospital by Dr.

Lynda Schneider. Counsel is seeking but does not yet have records to document this

condition. As the court is aware, asthma is identified by the CDC as a condition which

may increase the risk of severe illness from COVID-19. See generally

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html#asthma.

       Mr. Irish also has a prosthetic eye, as the result of a childhood injury, as

documented in the records submitted in connection with sentencing. He reports that area

of his prosthetic eye is prone to infections, that he has had recent infections, that wearing

a mask is difficult with the eye because the mask tends to contact that area, and that some

masks seem to irritate the area.

       Also, while not a medical condition, Mr. Irish’s psychological issues include a

diagnosis of Attention-Deficit/Hyperactivity Disorder (“ADHD”). See Presentence

Investigation Report ¶¶ 83 – 86. Notably, this condition has existed throughout his life

and was confirmed by a Bureau of Prisons evaluation in 2014. Id. at ¶85. A condition

such as ADHD does not make a person naturally at a higher risk for severe illness from

COVID-19. However, the CDC recognizes that “some people with developmental or

behavioral disorders may have difficulties accessing information, understanding or



                                              3
       Case 1:19-cr-00251-LM Document 90 Filed 02/09/21 Page 4 of 5




practicing preventative measures, and communicating symptoms of illness.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

developmental-behavioral-disabilities.html . The CDC specifically recognizes ADHD as

one of the conditions which may create these problems. Id.

        The conditions at the Merrimack County jail are relatively stable for Mr. Irish, but

he has not been vaccinated and is not scheduled to be vaccinated. Kara Wyman, Assistant

Superintendent at the Merrimack County Department of Corrections, has provided the

local defense bar with information on a semi-regular basis. According to her message on

February 5th, it appears that some but not all Merrimack inmates have been tested, with

no current reports of positive tests. The jail received its first round of vaccinations on

Friday, January 29th, with the second round expected to arrive on February 26th. The

report is that 55 staff members and 13 inmates have been vaccinated pursuant to the

guidelines in Phase 1b. Thus, most inmates, including Mr. Irish, have not been

vaccinated.

        In summary, considering all of the foregoing, the court should exercise its

discretion to reschedule the sentencing hearing from February 18, 2021 to April 1, 2021

or later. The likelihood is that the risk will begin to diminish in upcoming months due to

vaccinations and other efforts to control the virus. Delaying the hearing does not

prejudice the government. And Mr. Irish does have legitimate health concerns which

justify extra caution. The court can preserve Mr. Irish’s right to an in-person hearing and

do justice to all interests in this case, while protecting the health all of involved, by

simply rescheduling the hearing.




                                               4
       Case 1:19-cr-00251-LM Document 90 Filed 02/09/21 Page 5 of 5




       No additional memorandum is submitted because any necessary authority is

contained herein.

       The Government, through Assistant United States Attorney Anna Krasinski,

objects to this motion.

       WHEREFORE the defense requests that the sentencing hearing scheduled for

February 18, 2021 be continued to April 1, 2021 or a later date.

       Respectfully submitted this 9th day of February 2021 by counsel for Mr. Irish,


                                                             /s/ Richard Guerriero
                                                             Richard Guerriero, Esq.
                                                             N.H. Bar ID. 10530
                                                             Lothstein Guerriero, PLLC
                                                             Chamberlain Block Building
                                                             39 Central Square, Suite 202
                                                             Keene, NH 03431
                                                             Telephone: (603) 352-5000
                                                             richard@nhdefender.com


                              CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to registered Participants identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to the nonregistered participants on the date the
document was signed by me.
                                                              /s/ Richard Guerriero




                                             5
